Honorable Ernest Tibbets
Cbuntg'Attorney
HaIe County   -
Plainview,
  _        Texas
Dear Sir:                    Opinion No. O-4122 .-.' -.       .'_.
                                                                ,..
                             Re: Whether a temporary a&ninlstra-
                                  tor imastpay the Fax'aiid'afflx
                                  the stamps provided for in.   -~.
                                  Article XV of House Bill 8, 47th
               .~                 Legislature.       ..-...~   _,.
           We acknowledge receipt of your request for    an opinion
of this Department-on whether OF not-the tax acQuirea    bji-'A&lb-le
XV of House Bill 8, 47th‘~Leglslatizre,
                                      must be pal.aon    ti%inWfers
OTTstock by‘.atemporary administrator to the heirs at    law and
the stamps affixed thereto.              .
          Article XV, supra, provides
                                   i that:    _ .
          "There Is hereby Imposed-'andlevied a-'tax.
   . . . on . . . deliveries or transfers of'shares,
   or certificates of stock, oi'certlflcates for
   rights tb stock, or certificates of deposit repre-
   senting-fanInterest in or representing certlfl-
   cates made taxable under this Section In any domes-
   tic or foreign corporation, . . .' (Underscoring
   ours)                                         .
            And said Article XV further provides that:
   rr
    a . 0 It shall be the duty of the person or persons
   makim. or effectuating the sale or transfer to pro-
   cure, affix, and cancel the stamps and pay the tax
   provided by this Article . . .' (Underscoring ours)        _   -
           It will be noted that the'above act Is not onIy a tax
onthe sales of stock, etc., but Is also a tax on the transfer
of-.stock. ,The purpose of the act manifestly being to tax all
transactions wherein the ownership of stock is cha,nged.
           While It-is true that the-'tltle.tothe'stock-Is vested
in the heirs immediately upon the death of the decedent, ~'(Smith
vs. Price, 230 S.W. 836) the delivery or transfer of the stock
                        .
Hon.   Ernest Tlbbets, page 2             o-43.22

                                         .~            .,

or stbbk certificates,nuaptbe'effectuatea by some means.    In
this case the administrator malces tne transrer.
           You are, therefore, advl'secl
                                       that unde? Artlcle'XV,
siiprB,It Is the dutjiof the temporery administrator to j%y the
tax and affix the
              _   stamps an the stockycertlflcates he transfers.
                                             _. . .~.
                     a-'
 : .' _ " Trusting that the foregoing fully answers your ln-
quirg, we are
                                   Yours very truly
                                ATTORNEY GENEFUL OF TEXAS

                                  By s/RlChWd H. Cock&
                                       Ritih&M H. Cocke
                                       Assistant

RHC:N:wc

APPROVXD OCT 23; 1941
s/Grover Sellers
FIRSTASSISTANT
ATTORNEYGENERAL                           _.   _.
Approved Opinion Committee By s/&lB Chairman